Case 6:19-cv-00298-JDK-KNM Document 25 Filed 09/11/20 Page 1 of 3 PageID #: 580


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION
                                                    §
 ASH B. BAKRE                                       §
                                                    §
        Plaintiff                                   §
                                                    §
 v.                                                 §   Case No. 6:19cv298-JDK-KNM
                                                    §
 DEBORAH KENDALL, ET AL.                            §
                                                    §
        Defendants                                  §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Ash B. Bakre, an inmate proceeding pro se, filed the above-styled and numbered
 civil rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States Magistrate

 Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.
        Plaintiff complains he was subjected to deliberate indifference to his serious medical needs,

 specifically including the denial of a medical mattress known as a “geo mattress.” The Magistrate

 Judge ordered prison officials to furnish a Martinez Report, which is an administrative report
 submitted by state officials as a tool to assist the court in determining whether the claims are

 frivolous. Norton v. Dimazana, 122 F.3d 286, 292- 93 (5th Cir. 1997). After review of the Martinez
 Report, which included over 350 pages of medical records showing Plaintiff had received a

 substantial amount of medical care, the Magistrate Judge issued a Report recommending that the
 lawsuit be dismissed as frivolous.

        In his objections, Plaintiff asserts that the Magistrate Judge did not state that the physical

 therapists wrote “continue physical therapy and progress as tolerated” when noting that Plaintiff was
 able to complete his exercises. He complains that certain entries in the medical records were omitted

 in the Magistrate Judge’s discussion of these records, including an entry by Dr. Haque stating that
 Plaintiff had osteoarthritis with radiculopathy.

        Plaintiff also complains the Magistrate Judge did not discuss an entry in the medical records

 in which a physical therapist named Herring, who is not named as a defendant, noted that Plaintiff
Case 6:19-cv-00298-JDK-KNM Document 25 Filed 09/11/20 Page 2 of 3 PageID #: 581


 continually asks about a medical mattress; however, he concedes that Herring is not responsible
 for issuing a medical mattress. Plaintiff contends that Dr. Clayton referred him to physical
 therapist Stephanie Abron for evaluation for a medical mattress, but Abron refused to see
 him. As the Magistrate Judge observed, the medical records show Plaintiff was denied a
 medical mattress because he had not had any recent surgeries, not because of deliberate
 indifference to his medical needs. Plaintiff contends other inmates have received medical
 mattresses despite never having had neck or back surgery, but he does not make the full nature
 and extent of these inmates’ medical conditions clear.

        After discussing the legal standard of deliberate indifference, Plaintiff maintains he is in
 severe pain and it was TDCJ officials who broke his neck in 1999. He states if medical mattresses
 are only to be used in rare situations, he assuredly meets the criteria, and that physical therapist
 James Bjornson confirmed in his own handwriting that he ordered a wrist brace.
        Plaintiff attaches as an exhibit a page from his medical records showing an
 electromyelography test from June of 2019. This test showed chronic right C6-8 radiculopathy, a
 fact acknowledged by the Magistrate Judge in the Report (p. 6).

        The Court has conducted a careful de novo review of those portions of the Magistrate Judge’s
 proposed findings and recommendations to which the Plaintiff objected. See 28 U.S.C. § 636(b)(1)
 (District Judge shall “make a de novo determination of those portions of the report or
 specified proposed findings or recommendations to which objection is made.”). Upon such de
 novo review, the Court has determined that the Report of the Magistrate Judge is correct and
 the Plaintiff’s objections are without merit. The Magistrate Judge correctly determined, and
 Plaintiff’s objections do not refute, that he is disagreeing with the medical treatment he has
 received and the decisions concerning his medical care; he has fallen well short of the “extremely
 high standard” required for a showing of deliberate indifference to serious medical needs.
 Domino v. TDCJ-ID, 239 F.3d 752, 756 (5th Cir. 2001). It is accordingly

        ORDERED that the Plaintiff’s objections are overruled and the Report of the Magistrate

 Judge (docket no. 22) is ADOPTED as the opinion of the District Court. It is further
Case 6:19-cv-00298-JDK-KNM Document 25 Filed 09/11/20 Page 3 of 3 PageID #: 582


        ORDERED that the above-styled civil action is DISMISSED as frivolous with prejudice

 for purposes of proceeding in forma pauperis. Finally, it is
        ORDERED that any and all motions which may be pending in this civil action are hereby

 DENIED.

        So ORDERED and SIGNED this 11th day of September, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE
